DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 11/15/21 has been entered.  Claims 19, 23, 25 and 31- 32 are amended.  Claim 39 is added.  Claims 33- 38 have been previously withdrawn as being directed to a nonelected invention and remain withdrawn.  Claims 19- 32 and 39 are being addressed by this Action.
Response to Arguments
1.	Applicant’s Amendment to claim 19, deleting an aspiration tube and replacing it with a removal port has changed the scope of the claims, requiring a new Rejection.
2.	Examiner notes that applicant has disclosed multiple mutually exclusive species.  However, as amended, all claims are directed to the species shown in Fig(s). 11 and 49- 50 of the current application having a removal port 360 separate and distinct from a window exposing a carrier tube 380 (See Fig. 11) (P. [0273] of this application) that is inserted into a patient (the species is shown in Figs. 15- 18 in U.S. Pat. 

3.	It is acknowledged that the Non-Final Office Action, mailed 5/14/21 includes a Notice indicating AIA  status.  Applicant’s arguments pointing to MPEP 2159.02 as support for pre-AIA  status has been fully considered and are persuasive.  The Notice has been corrected in order to indicate pre-AIA  status.  
4.	As noted above, applicant has amended claim 19 to recite, “a removal port,” support for which is indicated by applicant as having support in P. [0108] of U.S. Pat. Application No. 12/700,568.  As such, the rejection of claim 19 under 35 U.S.C. 112, second paragraph in the Non-Final Office Action, mailed 5/14/21 is withdrawn.
Applicant’s arguments filed November 15, 2021 regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and priority of claims 23, 25 and 28-32 have been considered but are not convincing.
5.	Applicant's arguments filed 11/15/21 regarding claim 23 have been fully considered but they are not persuasive.  In response to applicant’s argument that the limitation, “wherein the water jet system comprises a central processing unit for controlling aspiration via the removal port,” has support in Ps. [0041] and [0048] of U.S. Pat. Application No. 12/399,585 (hereinafter “12/399,585”), the Office respectfully submits that the species referred to by Ps. [0041] and [0048] of 12/399,585 references hypotube 66 which carries a laser fiber 72 and includes a lumen 74 which can receive .
6.	Applicant's arguments filed 11/15/21 regarding claim 25 have been fully considered but they are not persuasive.  In response to applicant’s argument that the limitation, “wherein the removal port is coupled to an aspiration source via a tube, a portion of the water jet fluid flush tube and a portion of the aspiration tube being co-axially disposed relative to each other,” has support in P. [0234], Fig. 44B and P. [0468] of the current application (See Pre-grant Publication), the Office respectfully submits that P. [0234], referring to Figs. 2A- 2D of this application appears to be referring to the species referred to in the above rejection of claim 23 found in P. [0056] of 12/700,568, which has two ports, one for flushing and one for removal, the species does not disclose “wherein the water jet system comprises a water jet fluid flush tube and a removal port.”  Additionally, the species found in Figs. 44A (referenced in P. [0468]) and 44B does not include a removal port.  As such, applicant’s arguments fail to point to support in the original disclosure for the limitation of claim 25 regarding, “wherein the removal port is coupled to an aspiration source via a tube, a portion of the water jet fluid flush tube and .	
7.	With respect to applicant’s argument that the original disclosure has support for claim 28, the Office acknowledges that applicant’s argument points to the existence of a pressure sensor that may optionally be used for monitoring the pressure of a gas (330).  Applicant’s arguments then also points to the use of gas (330) in the working space (WS) to interact with the liquid (331) stream “helping to preserve stream integrity.”  Applicant fails to point to any citation indicating that using the gas (330) “to preserve stream integrity” relies on the pressure sensor.  The citations provided in applicant’s arguments do not convey with reasonable clarity that the cutting jet area is controlled based at least in part on a pressure sensor.  It is noted that the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the .
8.	Applicant's arguments filed 11/15/21 regarding claim 29 have been fully considered but they are not persuasive.  In response to applicant’s argument that the limitation, “wherein the feedback includes a feedback loop based on the pressure of the fluid from the water jet flush tube,” has support in Fig. 9a of 12/700,568 because the table shows a loop between “Treatment complete?” and “Adjust parameters,” the Office respectfully submits that simply because “the pressure of the fluid source” is listed among the fluid and non-fluid parameters (e.g., treatment times, treatment patterns, area of tissue to be resected), there is no disclosure referring to a feedback loop based on the pressure of the fluid from the water jet flush tube.  As such, the citations provided in applicant’s arguments do not convey with reasonable clarity that the feedback includes a feedback loop based on the pressure of the fluid from the water jet flush tube.
The rejection of claim 29 under 35 USC 112, second paragraph is maintained.
9.	Applicant's arguments filed 11/15/21 regarding claim 30 have been fully considered but they are not persuasive.  In response to applicant’s argument that the limitation, “wherein the feedback includes a feedback loop based at least in part on the flow rate of the fluid from the water jet flush tube,” has support in Fig. 9a of 12/700,568 .
In response to applicant’s argument that P. [0066] discloses that selective resection is accomplished by varying one or more parameters of the fluid stream, P. [0066] provides support for the limitation, “wherein the feedback includes a feedback loop based at least in part on the flow rate of the fluid from the water jet flush tube,” the Office respectfully submits that applicant has not provided disclosure that recites that the flow rate of the fluid from the water jet flush tube informs or is relied upon for feedback, upon which a feedback loop would depend.  That is to say, similarly to how there is no disculsoure regarding relying on the pressure sensor upon which control is based in the response to claim 28 arguments, there is no citation here regarding the flow rate of the fluid from the water jet flush tube informing the feedback loop.  Given that there is no flow rate meter provided in the original disclosure, there lacks an output relating to the flow rate that could be routed back as inputs as part of a chain of cause-and-effect that would form a feedback loop.  As such, the citations provided in applicant’s arguments do not convey with reasonable clarity that the feedback includes 
The rejection of claim 30 under 35 USC 112, second paragraph is maintained.
10.	In response to applicant’s arguments regarding amended claims 31 and 32, the Office respectfully submits that Fig. 8, P. [0071] and P. [0074] of 12/700,586 do not refer to a feedback loop at all.  According to P. [0071], Fig. 8 is a graph showing that the operating pressure, Po of the water jet operates at a pressure between the critical pressures of two tissue types, Pcrit1, Pcrit2. P. [0074] of 12/700,568 refers to past experiments in which the critical tissue pressures were measured in pig kidneys during applications of an experimental water jet system.  The critical tissue pressures are not measured during the claimed medical method of applying fluid from the claimed water jet flush tube to create a cutting jet area to break apart tissue, and as such, there is no support in the disclosure for a method step in which an output of critical tissue pressure measurement that could be routed back as inputs as part of a chain of cause-and-effect that would form a feedback loop, upon which the controlling of a flow rate of the fluid from the claimed water jet fluid flush tube during the medical method is based.  Therefore, there is no support for the feedback method step of claim 19 to include a method step of including a feedback loop based at least in part on a measured pressure or a measured flow rate of previously delivered fluid associated with the claimed water jet flush tube.  In response to applicant’s argument that the limitations regarding a measured pressure of previously delivered fluid has support in Fig. 9a of 12/700,568 because the table shows a loop between “Treatment complete?” and “Adjust parameters,” the Office respectfully submits that simply because “the pressure of the 
It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as pressure, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/846,159, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior filed application has no support for the claimed limitations for substantially the same reasons that the instant disclosure as originally filed fails to provide support.  See the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph below.
Accordingly, claims 23, 25, 28- 32 and 39 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25, 28- 32 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “wherein the water jet system comprises a central processing unit for controlling aspiration via the removal port.”  However, there is no support in the original disclosure for a central processing unit for controlling aspiration via the removal port.
Claim 25 recites “wherein the removal port is coupled to an aspiration source via a tube, a portion of the water jet fluid flush tube and a portion of the tube being co-axially disposed relative to each other.”  However, there is no support in the original disclosure for the removal port is coupled to an aspiration source via a tube.
Claim 28 recites “wherein the cutting jet area is controlled based at least in part on a pressure sensor.”  However, the only pressure sensor disclosed by applicant’s Specification does not measure or monitor fluid from the water jet flush tube (a liquid).  Instead the pressure sensor measures or monitors fluid from the insufflation port (a gas):
Referring now to Figure 49, the tissue modification device is shown introduced into a body region. The body region is exemplarily shown as the prostate-urethra region PU. Due to abnormalities such as BPH or other tissue characteristics, the device may be obstructed by41 Attorney Docket No. PRBC-001/01US 310701-2004surrounding tissue T, which complicates treatment. As shown in FIG. 16, after the elongate element 310 has been introduced into the urethra, the surrounding tissue T may effectively block the fluid delivery element 320 and prevent the carrier tube 380 from properly axially translating, rotating, oscillating, or rotationally oscillating relative to the elongate element 310. To resolve this shortcoming, as seen in Figure 50, the device is configured to expand the surrounding tissue T, thereby creating a working space WS within which the device may resect the tissue T using fluid stream 331 (P. [0286]).


It is contemplated that the pressure of the first fluid 330 configured as a gas is within the range of about 0.1-5.0 psi, preferably within the range of about 0.5-2.5 psi. Optionally, a pressure sensor may be provided to monitor the pressure of the first fluid 330, such that the pressure may be maintained within a desired range. It is further contemplated that the source pressure of the second fluid configured as a liquid is within the range of about 1-2,000 psi, more preferably within the range of about 50-1,500 psi, and most preferably within the range of about 100-1,000 psi (P. [0290]) (emphasis added)

See also the response to arguments above.  It is noted that the above citation is the only citation regarding the pressure sensor and the above citation clearly lacks any recitation of the pressure sensor controlling the cutting jet area or “fluid stream integrity.”
Claim 29 recites “wherein the feedback includes a feedback loop based on the pressure of the fluid from the water jet flush tube.”  However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image:
Closed-loop and real-time automation are new capabilities provided by robotic automation include resection volume registration within the organ and in-situ depth and volume measurement. With the ability to input organ geometry data into the control system, e.g., from an ultrasound or other pre-operative or real time image, the cutting region can be precisely registered within the organ. This eliminates the imprecision of manual procedures with respect to important tolerances, such as to how close the resection is to the surface of the capsule and/or to the neurovascular bundle in the prostate. Additionally, the shape of the resected volume itself may be selectable and adjustable from a set of preprogrammed routines, where the details of how to control the cutting motion and pressure have been worked out in advance with extensive engineering knowledge that is then stored in the robotic surgical tool, ready for access at the push of a button by the surgeon. For example, the resected shape of tissue may comprise a predefined treatment profile such as one or 

Additionally, as noted in the rejection of claim 28 above, the only pressure sensor disclosed by applicant’s Specification does not measure or monitor fluid from the water jet flush tube (a liquid).  As such, applicant’s Specification does not disclose any system input into a closed-loop and real-time automation or feedback loop related to pressure from the water jet flush tube.  It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as pressure, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter:  
The visible entrainment region can be combined with the images of tissue and treatment regions shown on the display, so as to provide confirmation that the correct amount of tissue will be resected. In many embodiments, the distance of the visible entrainment region corresponds to a maximum cut depth, such that the surgeon can select the depth of the cut based on images and with adjustment of treatment parameters such as one or more of flow rate, nozzle diameter, or pressure (P. [0220] - - emphasis added)

While a surgeon can select or adjust the pressure from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based on the pressure of the fluid from the water jet flush tube.
Claim 30 recites “wherein the feedback includes a feedback loop based at least in part on the flow rate of the fluid from the water jet flush tube.” However, the only 
It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as flow rate, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter (P. [0220] - - see claim 29 rejection above for citation).
While a surgeon can select or adjust the flow rate from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based at least in part on the flow rate of the fluid from the water jet flush tube.
Claim 31 recites “wherein the feedback includes a feedback loop based at least in part on a measured pressure of previously delivered fluid associated the water jet flush tube.”  However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation). 
Additionally, as noted in the rejection of claim 28 above, the only pressure sensor disclosed by applicant’s Specification does not measure or monitor fluid from the water jet flush tube (a liquid).  As such, applicant’s Specification does not disclose any system 
While a surgeon can select or adjust the pressure from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based at least in part on a measured pressure of the fluid from the water jet flush tube.
Claim 32 recites “wherein the feedback includes a feedback loop based on a measured flow rate of previously delivered fluid associated with the water jet flush tube.” It is noted that applicant’s Specification fails to disclose a flow rate meter or other apparatus for measuring the flow rate.
Additionally, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation).
It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as flow rate, based 
While a surgeon can select or adjust the flow rate from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based on measured flow rate of the fluid from the water jet flush tube.
Claim 39 recites, “wherein the fluid from the water jet flush tube is applied in a working space within the patient, and further comprising maintaining a pressure of the working space within a range based on feedback from a pressure sensor during the application of the fluid from the water jet flush tube.”  As discussed in the response to arguments above, there is no support in the original disclosure for any output of a pressure sensor informing as input for feedback, the maintenance of a pressure of the working space during the application of the fluid from the water jet flush tube.  The citations to the disclosure generally note an optional sensor but are not understood to disclose support for the use of the pressure sensor during the application of the fluid from the water jet flush tube.
The citations provided in applicant’s arguments do not convey with reasonable clarity the limitation regarding further comprising maintaining a pressure of the working space within a range based on feedback from a pressure sensor during the application of the fluid from the water jet flush tube.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19- 24 and 26- 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drasler et al. (US Pat. No. 5,496,267) in view of Wallace et al. (US Pub. No. 2013/0035537 A1).  Wallace is cited in the IDS filed 1/15/21.
Regarding claims 19, 20- 21 and 27, Drasler discloses a medical method (abstract), comprising:
providing a water jet system, wherein the water jet system comprises a water jet fluid flush tube (40) (Fig. 3B) and a removal port (142) (Fig. 3B) (title, column 4 lines 57-65, and column 6 lines 37-38; it is noted that as Drasler discloses a water jet system, the saline solution of Drasler is considered a water based solution);
endoscopically inserting the water jet system into a patient (Col. 1, l. 50- 62; Claim 10 - - inserted into a patient, including a vessel of a patient, vascular grafts, ureters, fallopian tubes, and other tubular tissues or cavities within the body indicates endoscopic insertion);
applying fluid from the water jet flush tube (40) to create a cutting jet area (132, 134) (Fig. 3B) to break apart tissue (120) (Fig. 3B) (Col. 6, l. 22- 40 - - single high pressure jet 132 which generates a high pressure saline stream 134 directed distally);

using the removal port (142) to remove the broken apart tissue (120) via aspiration (Col 1, l. 57- 62; Col. 6, l. 33- 38 - - force of the jet on the evacuation lumen serves as a pump to remove the fragments through the catheter as positive pressure; evacuation port 142 receives particles to be removed as shown in Fig. 3B; similarly to applicant’s invention, wherein debris products may be removed through the removal port 360 by creating a positive pressure differential between the removal port 360 and the insufflation port 340, such that debris products travel through the removal port 360 and are thereby removed (See 12/700,568 P. [0135] Specification which is incorporated into the instant application by reference, Specification paragraph 0002), the Drasler’s removal port is used to remove the broken apart tissue as if by or via aspiration).
Drasler does not disclose
(claim 19) utilizing a visualization element separate from the water jet system to visualize a treatment performed by the water jet system;
(claim 27) wherein the visualization element includes an ultrasound element.
However, Wallace teaches a robotically controlled surgical system (10) (Fig. 1) for treating tissue using a water jet system (10, 18, 24, 26) (Figs. 1, 3, 5A- 7B, 15- 17D)
(claim 19) utilizing a visualization element separate from the water jet system to visualize a treatment performed by the water jet system (10, 18, 24, 26) (Ps. [0083], 
(claim 27) wherein the visualization element includes an ultrasound element (Ps. [0109], [0232]; it is noted that according to applicant’s specification at Ps. [0053] - [0054], ultrasound is a suitable localization technique for providing an image of the water jet system relative to the patient).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to combine the ultrasound localization method taught by Wallace with the method of Drasler such that utilizing the ultrasound system taught by Wallace would provide an image of the water jet system associated with Drasler relative to the patient since it would allow a user to determine the actual position of the water jet system relative to the patient (Wallace - - P. [0109]).  The motivation for the modification would have been to minimize navigation and control error during the procedure (Wallace - - P. [0109]).
Modified Drasler does not disclose
 (claim 19) robotic control;
(claims 20- 21) a robotic arm;

(claim 19) robotically controlling cutting motion by a water jet fluid flush tube (18, 26) to break apart the tissue (Ps. [0222]- [0225] - - since the sharp distal tip of the elongate member 26 allows the distal end 300 to penetrate into the target tissue 2010, the water jet fluid flush tube is interpreted as having a robotically controlled cutting motion);
(claim 20) further comprising attaching the water jet system (10, 18, 24, 26) to an arm (20) (Figs. 1- 2) (Ps. [0082]);
(claim 21) wherein the arm (20) is a robotic arm (Ps. [0086] - [0087]), and wherein the robotic arm (20) is coupled to the water jet system (10, 18, 24, 26) via an instrument driver (16) (Figs. 1- 3, 5A- 7B) (P. [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method step of using a water jet flush tube associated with Drasler to include robotic control such that the cutting motion by the water jet fluid flush tube associated with Drasler is robotically controlled and such that the water jet system associated with Drasler is coupled to a robotic arm via an instrument driver because robotic control allows as for accurate positioning of the distal end of the water jet flush tube to the target tissue (Wallace - - P. [0235]).  The motivation for the modification would have been to minimize navigation 
Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of using a manual water jet system associated with Drasler to include robotically controlling the cutting motion of the water jet system via a robotic arm and instrument driver to break apart the tissue because providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04 (III), In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Regarding claim 22, Drasler in view of Wallace discloses the method of claim 19, Drasler further disclosing wherein the fluid comprises a saline solution (Col. 6, l. 25- 40 - - saline stream).
Regarding claim 23, Drasler in view of Wallace discloses the method of claim 19, Drasler further disclosing wherein the water jet system comprises a central processing unit for controlling aspiration via the removal port (Col. 5, l. 1- 12 - - safety 
Regarding claim 24, Drasler in view of Wallace discloses the method of claim 19, Drasler further disclosing wherein the applying fluid includes modulating the flow (Col. 4, l. 51- 67 - - since safety monitor 52 functions to shut off high pressure piston pump 42 if a failure occurs, applying fluid includes modulating the flow).
Regarding claim 26, Drasler in view of Wallace discloses the method of claim 19, Drasler further disclosing wherein the cutting motion includes a predefined shape (Fig. 3B) (Col. 6, l. 25- 40 - - since a high pressure saline stream 134 is directed distally toward the distal end 140 of the catheter, which operates as the target, the cutting motion is interpreted as having a predefined shape that stays within the area surrounded by wall 136).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/KELLY J BEKKER/           Supervisory Patent Examiner, Art Unit 3771